Citation Nr: 0120529	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  In a February 1999 decision, the Board denied service 
connection for a hearing loss disability of the right ear.

2.  Evidence has been presented since the February 1999 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision denying service 
connection for hearing loss disability of the right ear is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss disability of the right 
ear is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 
3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the veteran contends that he has high 
frequency hearing loss in the right ear, that his right ear 
hearing loss resulted from service, that he has submitted 
evidence to support such, and thus his claim should be 
reopened and granted.  

In the instant case, the RO, in a September 1994 rating 
decision, denied service connection for bilateral hearing 
loss to include hearing loss of the right ear.  The claimant 
appealed to the Board.  In a February 1999 decision, the 
Board denied the veteran's claim for service connection for a 
hearing loss disability of the right ear on the basis that 
the evidence did not establish the presence of a hearing loss 
of the right ear that met VA standards for a hearing 
disability, according to 38 C.F.R. § 3.385.  The veteran 
filed a motion for reconsideration of the Board decision in 
March 1999.  The Board denied the veteran's motion for 
reconsideration in May 1999.    

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge,155 F.3d at 
1363.

In a January 2000 rating decision, following receipt of 
private audiological evidence, the RO determined that the 
claim for service connection for a hearing loss disability of 
the right ear was not reopened.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
case was previously denied on the basis that there was no 
evidence of a hearing deficit of the right ear that met the 
VA standards for a hearing disability.  Under the provisions 
of 38 C.F.R. § 3.385, "impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater . . . ."  Subsequent to the February 
1999 Board decision, the veteran submitted private 
audiological examinations, dated from February 1999 to 
December 1999, which appear to show a 45-decibel hearing loss 
at the 4000-Hertz frequency in the right ear.  Such evidence 
was not previously submitted to agency decisionmakers.  It 
bears directly and substantially upon the specific matter 
under consideration because it shows the presence of a 
hearing disorder of the right ear that meets VA standards for 
a hearing disability.  As such, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the evidence is 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for a hearing loss 
disability of the right ear is reopened.  

REMAND

During this appeal, there was a significant change in the 
law.  Specifically, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran has submitted private audiological examinations 
that appear to show a 45-decibel hearing loss at 4000-Hertz 
in the right ear.  However, these examinations contain 
handwritten audiograms and it is not clear whether these 
examinations meet the criteria set forth in 38 C.F.R. 
§ 4.85(a).  Thus, the Board believes that VA should conduct 
an examination to determine the nature, extent and etiology 
of any hearing loss disability of his right ear.  VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and etiology of his disability.  Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiological examination determine the 
extent of his right ear hearing.  After 
examining the veteran and reviewing the 
veteran's entire claims folder, including 
the reports of VA and private 
audiological tests, the examiner should 
provide an opinion as to the etiology of 
any right ear hearing loss, taking into 
account the veteran's exposure to noise 
during service.  The examiner may wish to 
take a history from the veteran as well 
as review the records.  The examiner is 
asked to specifically state whether it is 
at least as likely as not that a 
currently-shown right ear hearing loss is 
related to acoustic trauma during service 
or to any other incident of service.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions.   

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Thereafter, the RO should 
readjudicate this claim, specifically 
considering the provisions of 38 C.F.R. 
§ 3.385.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


